IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41178
                          Conference Calendar



IN RE:   MARION HODGE; WAYNE HODGE,

                                           Movants-Appellants.


                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:98-MC-44
                          - - - - - - - - - -
                             June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Wayne Hodge and Marion Hodge purport to appeal the district

court’s denial of their motion for leave to file a complaint,

asserting their rights as “true heirs” of Pelham Humphries to the

land, oil, minerals, and mineral rights of 4428 acres of land in

Jefferson County, Texas, known as the “Pelham Humphries Survey.”

     We must examine the basis of our jurisdiction sua sponte if

necessary.     See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.

1987).   A “multiparty pro se notice of appeal [is] not effective

as to any of the pro se parties that did not sign the [notice of]

appeal.”   Carter v. Stalder, 60 F.3d 238, 239 (5th Cir. 1995)




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41178
                                -2-

(citing Mikeska v. Collins, 928 F.2d 126, 126 (5th Cir. 1991)).



The notice of appeal, signed only by Wayne Hodge is not

sufficient to bring before this court the appeal of Marion Hodge.

See Mikeska, 928 F.2d at 126 (notice signed by only one pro se

party not sufficient to bring appeals of three other pro se

parties before this court).   Accordingly, we DISMISS Marion

Hodge’s appeal for lack of jurisdiction.

        Wayne Hodge contends that the district court erred in

denying his motion for leave to file a complaint.    He asserts

that the limitations bar to his lawsuit is inapplicable because

the judgments were obtained by fraud on the court, which was not

discovered previously.   He contends also that res judicata and

collateral estoppel do not preclude his complaint.

     Wayne Hodge’s arguments were foreclosed by this court’s

decision in 1968.   See Humphries v. Texas Gulf Sulphur Co., 393

F.2d 69, 73 (5th Cir. 1968)(the “failure of appellants and their

predecessors to assert any claim to the land, to use it, or pay

the taxes confirms that the original Humphries grantee, whether

his name was Pelham or William, at some time in the past parted

with title”).   We repeated that conclusion in 1991.   See Peregoy

v. Amoco Prod. Co., 929 F.2d 196, 197 (5th Cir. 1991).    The

district court did not err in denying the motion.    The decision

of the district court is AFFIRMED.

     DISMISSED IN PART FOR LACK OF JURISDICTION; AFFIRMED IN

PART.